          Case 2:19-cv-05108-MTL Document 13 Filed 10/04/19 Page 1 of 7




 1          THE CAVANAGH LAW FIRM
                   A Professional Association
 2               1850 NORTH CENTRAL AVENUE
                          SUITE 2400
 3               PHOENIX, ARIZONA 85004-4527
                        (602) 322-4000
 4
 5
     Kerry M. Griggs, SBN 016519
 6   kgriggs@cavanaghlaw.com
     Levi T. Claridge, SBN 032582
 7   lclaridge@cavanaghlaw.com
     Attorneys for Defendant Century National
 8   Insurance Company

 9                                      UNITED STATES DISTRICT COURT
10                                              DISTRICT OF ARIZONA
11
12   David Pickett, a married man,
                                                             No.: 2:19-cv-05108-MTL
13                                   Plaintiff,

14   v.                                                       REPLY IN SUPPORT OF
                                                              MOTION TO DISMISS
15   Century-National Insurance Company,
                                                              (Oral Argument Requested)
16                                    Defendant.
                                                              (Assigned to the Hon. John J. Tuchi)
17
18
19           Plaintiff has not established that the subject Policy’s “Suit Against Us” provision,

20   which provides a one-year limitation period following the date of loss, is not applicable or

21   enforceable in this case. This matter is time barred because Plaintiff brought it more than

22   three-and-a-half years after the date of loss. Accordingly, this case must be dismissed with

23   prejudice, as further explained below.

24     I.    ARGUMENT

25                  A. CNIC is not estopped from enforcing the “Suit Against Us” clause

26                       because CNIC did not induce Plaintiff into delaying his lawsuit.




     9094790_1
                                                                                                  Case 2:19-cv-05108-MTL Document 13 Filed 10/04/19 Page 2 of 7




                                                                                          1           In his Response, Plaintiff alleges without any factual or legal bases that CNIC
                                                                                          2   somehow waived or is otherwise estopped from asserting its contractual rights under the
                                                                                          3   Policy. 1 See Response at 5-8. Generally, Arizona courts will not permit an insured to bring
                                                                                          4   a lawsuit in violation of a policy’s limitations period unless the insurer is bound by waiver
                                                                                          5   or estoppel. See Zuckerman v. Transamerica Ins. Co., 133 Ariz. 139, 142, 650 P.2d 441,
                                                                                          6   444 (1982). This equitable exception only applies when the insurer’s conduct during
                                                                                          7   investigation and/or negotiations “induces its insured, by leading him to reasonably
                                                                                          8   believe a settlement or adjustment of his claim will be effected without the necessity of
                                                                                          9   bringing suit, to delay commencement of the action on the policy until after the limitation
                                                                                              period has run.” Id. An insurer does not waive its rights under the Policy when it
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.

                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11   investigates and/or negotiates, and then takes a final position on adjustment and indicates
                                                                                         12   no willingness to go beyond that position. See id. (holding that an insurer was not
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   estopped from raising a one year limitations period when it made a final offer for
                                                                                         14   settlement, but continued to correspond with insured’s counsel regarding the claim,
                                                                                         15   because “it did not lead [insured’s] counsel to reasonably believe that settlement for any
                                                                                         16   amount above that figure could be effected without the necessity of brining suit”). Once
                                                                                         17   the insurer asserts a final position after investigation and/or negotiation, the insured only
                                                                                         18   has a “reasonable time to sue after the promises or representations have ceased to justify
                                                                                         19   delay.” Brewer v. Food Giant Supermarkets, Inc., 121 Ariz. 216, 217, 589 P.2d 459, 460
                                                                                         20   (App. 1979) (holding that a personal injury plaintiff was time barred under the limitation
                                                                                         21   period because even though the defendant’s insurance adjuster reassured her that she
                                                                                         22   1
                                                                                                Plaintiff also seems to argue that because the subject Policy is a contract of “adhesion,”
                                                                                         23   it is somehow unenforceable. See Response at 5. However, even assuming as true that this
                                                                                              is a contract of adhesion, this argument fails because Arizona courts uniformly hold that
                                                                                         24   “[c]ontracts of adhesion are not per se unenforceable.” Longnecker v. Am. Exp. Co., 23 F.
                                                                                         25   Supp. 3d 1099, 1109 (D. Ariz. 2014) (citing Broemmer v. Abortion Services of Phoenix,
                                                                                              Ltd., 173 Ariz. 148, 151, 840 P.2d 1013, 1016 (1992)). Thus, without more, the “Suit
                                                                                         26   Against Us” provision remains valid and enforceable.



                                                                                              9094790_1                                    2
                                                                                                 Case 2:19-cv-05108-MTL Document 13 Filed 10/04/19 Page 3 of 7




                                                                                          1   would be compensated without the need for litigation, she unreasonably waited sixteen
                                                                                          2   months after the insurer’s last communication before filing suit).
                                                                                          3           Here, Plaintiff argues that it would be “patently” unfair to allow CNIC to invoke
                                                                                          4   the “Suit Against Us” provision because CNIC’s investigation exceeded the one year long
                                                                                          5   limitations period following the loss. However, this assertion ignores the basic facts that
                                                                                          6   the investigation period was protracted in large part due to Plaintiff’s failure to cooperate
                                                                                          7   and provide the requested documentation—which ultimately led to CNIC’s denial of the
                                                                                          8   claim. See Exhibit C to CNIC’s Motion. During the course of that investigation, CNIC did
                                                                                          9   not engage in negotiations with Plaintiff, nor did it even indicate a payment was
                                                                                              forthcoming while it investigated the claim. Rather, CNIC informed Plaintiff of potential
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.

                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11   coverage issues that warranted the investigation. See Exhibit 6 to Plaintiff’s Response at
                                                                                         12   5-6, 9; see also Exhibit 9 to Plaintiff’s Response. CNIC also advised Plaintiff on
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   numerous occasions that if he failed to cooperate, it could result in CNIC’s prejudice and
                                                                                         14   ultimate denial of his claim. See Exhibits 6 and 9 to Plaintiff’s Response.
                                                                                         15           Thus, the holding outlined in Zuckerman that an insurer can be estopped from
                                                                                         16   raising a period of limitations defense if it “induces its insured, by leading him to
                                                                                         17   reasonably believe a settlement or adjustment of his claim will be effected without the
                                                                                         18   necessity of bringing suit”—upon which Plaintiff relies in his Response—is inapplicable
                                                                                         19   here. CNIC never once induced Plaintiff into believing that a settlement or adjustment was
                                                                                         20   forthcoming while it investigated his claim. Accordingly, after CNIC denied his claim in
                                                                                         21   May 2017, even though it was passed the one year limitation period, Plaintiff was only
                                                                                         22   legally allotted a “reasonable time to sue” CNIC for breach of the Policy. Brewer, 121
                                                                                         23   Ariz. 216, at 589 P.2d at 460. Instead, Plaintiff waited nearly two years to bring this
                                                                                         24   lawsuit, which is certainly not reasonable or timely.
                                                                                         25           Even assuming arguendo that Plaintiff is correct that CNIC should be estopped
                                                                                         26   from invoking the one-year limitation period, he has not presented any legal authority that




                                                                                              9094790_1                                    3
                                                                                                 Case 2:19-cv-05108-MTL Document 13 Filed 10/04/19 Page 4 of 7




                                                                                          1   such an estoppel is indefinite or that CNIC forever waived the “Suit Against Us”
                                                                                          2   provision. Indeed, such a standard would run contrary to the public policy allowing
                                                                                          3   insurers to insert limitations provisions into their policies, namely that insurers should
                                                                                          4   contractually be able to protect themselves from the prejudice of having to defend
                                                                                          5   fraudulent or stale claims. See Zuckerman, 133 Ariz. at 143, 650 P.2d at 445; A.R.S. § 20-
                                                                                          6   1115. Contrary to Plaintiff’s assertion, it would actually be “patently” unfair to
                                                                                          7   permanently estop CNIC from invoking the “Suit Against Us” provision, because it has
                                                                                          8   been nearly four years since the alleged date of loss and CNIC is clearly prejudiced, as
                                                                                          9   explained below. If the Court was to find that CNIC should be estopped from relying on
                                                                                              the one-year limitation period, that estoppel should only extend during the period of its
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.

                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11   investigation. This means that contractual limitation began to run on May 17, 2019, when
                                                                                         12   CNIC issued its denial. See Exhibit C to CNIC’s Motion. Even under these circumstances,
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   Plaintiff filed this lawsuit nearly than two years after his claim was denied, making it
                                                                                         14   untimely under the “Suit Against Us” provision.
                                                                                         15           In short, Plaintiff has not established that CNIC should be estopped from invoking
                                                                                         16   the “Suit Against Us” provision in the Policy. Accordingly, because Plaintiff brought this
                                                                                         17   lawsuit three-and-a-half years after the date of loss, it is time barred and the Court lacks
                                                                                         18   jurisdiction to hear it.
                                                                                         19               B. CNIC is entitled to enforce the “Suit Against Us” clause because it is
                                                                                         20                  prejudiced by Plaintiff’s excessive and unreasonable delay.
                                                                                         21         The only other way that an insured can escape a contractual limitation period is to
                                                                                         22   show that the requirement works a “technical forfeiture” because the insurer was not
                                                                                         23   prejudiced by the delay. See Zuckerman, 133 Ariz. at 143, 650 P.2d at 446. The courts
                                                                                         24   determine whether there is prejudice based on the purpose of an insurance limitations
                                                                                         25   period to prevent fraudulent claims and “promote justice by preventing surprises through
                                                                                         26



                                                                                              9094790_1                                    4
                                                                                                 Case 2:19-cv-05108-MTL Document 13 Filed 10/04/19 Page 5 of 7




                                                                                          1   the revival of claims that have been allowed to slumber until evidence has been lost,
                                                                                          2   memories have faded, and witnesses have disappeared.” Id.
                                                                                          3           Here, there can be no doubt that Plaintiff’s three-and-a-half year delay has
                                                                                          4   prejudiced CNIC. Plaintiff’s claim stems from alleged property damage that was the result
                                                                                          5   of a hailstorm that occurred in October 2015. However, the subject property has remained
                                                                                          6   exposed to the elements, including other various storms. Moreover, there was another
                                                                                          7   hailstorm that occurred in October 2010 before Plaintiff owned the residence, whose path
                                                                                          8   went over Plaintiff’s residence. This delay would make it difficult, if not impossible, to
                                                                                          9   determine when and how the alleged damage occurred. Additionally, any relevant
                                                                                              documents and records could be lost. Thus, CNIC is clearly prejudiced by Plaintiff’s delay
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.

                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11   of bringing this lawsuit. See Boesel v. State Farm Fire & Cas. Ins. Co., 565 Fed. Appx.
                                                                                         12   611, 612–13 (9th Cir. 2014) (finding that insured’s failure to provide insurer with
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   requested documents and contact information of relevant witness constituted substantial
                                                                                         14   prejudice and relieved the insurer of liability); see also Warrilow v. Superior Court, 142
                                                                                         15   Ariz. 250, 689 P.2d 193, 196–98 (App. 1984) (holding that insured violated a cooperation
                                                                                         16   clause and thereby prejudiced insurer by failing to provide insurer with information that
                                                                                         17   would aid the insurer in ascertaining its liability). Plaintiff, therefore, has not shown that
                                                                                         18   the “Suit Against Us” provision operates as a technical forfeiture in this case, meaning he
                                                                                         19   must be bound by the one-year limitations period.
                                                                                         20    II.    CONCLUSION
                                                                                         21           Based upon the foregoing, namely that Plaintiff brought this action three-and-a-half
                                                                                         22   years after the date of loss in direct violation of the subject Policy’s “Suit Against Us”
                                                                                         23   provision, Plaintiff’s Complaint is time barred and the Court lacks subject matter
                                                                                         24   jurisdiction to hear it. Plaintiff’s Response does nothing to invalidate this contractually
                                                                                         25   agreed to limitation period. Accordingly, the Court should grant the Motion to Dismiss
                                                                                         26   with prejudice.




                                                                                              9094790_1                                     5
                                                                                                 Case 2:19-cv-05108-MTL Document 13 Filed 10/04/19 Page 6 of 7




                                                                                          1               DATED this 4th day of October, 2019.
                                                                                          2                                  THE CAVANAGH LAW FIRM, P.A.
                                                                                          3
                                                                                                                             By: /s/ Levi T. Claridge
                                                                                          4                                      Kerry M. Griggs
                                                                                                                                 Levi T. Claridge
                                                                                          5                                      Attorneys for Defendant
                                                                                          6
                                                                                          7
                                                                                          8
                                                                                          9
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.

                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11
                                                                                         12
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13
                                                                                         14
                                                                                         15
                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26



                                                                                              9094790_1                               6
                                                                                                 Case 2:19-cv-05108-MTL Document 13 Filed 10/04/19 Page 7 of 7




                                                                                          1                               CERTIFICATE OF SERVICE
                                                                                          2           I hereby certify that on October 4, 2019, I electronically transmitted the attached
                                                                                              document to the Clerk’s Office using the CM/ECF system for filing and electronic copy to
                                                                                          3   the following:
                                                                                          4   Robert T. Mills
                                                                                              Sean A. Woods
                                                                                          5   Mills + Woods Law, PLLC
                                                                                              5055 North 12th Street, Suite 101
                                                                                          6   Phoenix, Arizona 85014
                                                                                              Attorneys for Plaintiff
                                                                                          7
                                                                                          8
                                                                                          9   /s/ Darlene Dahl
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.

                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11
                                                                                         12
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13
                                                                                         14
                                                                                         15
                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26



                                                                                              9094790_1                                   7
